 



First Amendment to Royalty Agreement

 

This FIRST AMENDMENT TO ROYALTY AGREEMENT (this “Amendment”) is made and entered
into as of August 12, 2013 by and among Bacterin International, Inc., a Nevada
corporation (“Bacterin”), and ROS Acquisition Offshore LP, a Cayman Islands
Exempted Limited Partnership (“ROS”).

 

WHEREAS, Bacterin and ROS are party to that certain Royalty Agreement, dated as
of August 24, 2012 (the “Royalty Agreement”); and

 

WHEREAS, Bacterin and ROS desire to amend certain provisions of the Royalty
Agreement as provided in this Amendment;

 

NOW, THEREFORE, in consideration of the mutual agreements herein contained, and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, Bacterin and ROS hereto agree as follows:

 

1.                  Definitions; Loan Document. Capitalized terms used herein
without definition shall have the meanings assigned to such terms in the Royalty
Agreement. This Amendment shall constitute a Loan Document for all purposes of
the Royalty Agreement and the other Loan Documents.

 

2.                  Amendment to Section 1.1. Section 1.1 of the Royalty
Agreement is hereby amended by amending and restating the definitions of
“Confidential Information” and “Receiving Party” to read in their respective
entireties as follows:

 

““Confidential Information” means any and all information or material (whether
written or oral, or in electronic or other form) that, at any time before, on or
after the Closing Date, has been or is provided or communicated to the Receiving
Party by or on behalf of the Disclosing Party.”

 

““Receiving Party” means the Party receiving Confidential Information which, in
the case of ROS, shall be deemed to mean ROS and its employees, officers,
directors and any persons designated by it as board observers (each, a
“Representative”).”

 

3.                  Amendment to Section 7.1. Section 7.1 of the Royalty
Agreement is hereby amended by adding the following two sentences to the end of
such Section:

 

“A Receiving Party shall also be permitted to disclose Confidential Information
that is, in the opinion of its counsel, required to be disclosed pursuant to Law
or Judgment binding upon the Receiving Party or pursuant to the requirement or
request of any Governmental Authority. ROS shall be responsible for any breach
of this Section 7.1 by any of its Representatives.”

 

4.                  Amendment to Section 7.2. Section 7.2 of the Royalty
Agreement is hereby amended and restated to read in its entirety as follows:

 



 

 

 



“SECTION 7.2 Exceptions to Confidentiality. The following information shall not
be deemed to be Confidential Information of the Disclosing Party:

 

(a) information that is or hereafter becomes part of the public domain (other
than as a result of a disclosure by the Receiving Party or its Recipients in
violation of this Royalty Agreement);

 

(b) information that is received from a Third Party without restriction on
disclosure and without, to the knowledge of the Receiving Party, breach of any
agreement between such Third Party and the Disclosing Party;

 

(c) information that the Receiving Party can demonstrate by competent evidence
was already in its possession without any limitation on disclosure prior to its
receipt from the Disclosing Party;

 

(d) information that is generally made available to Third Parties by the
Disclosing Party without restriction on disclosure; or

 

(e) information that the Receiving Party can demonstrate by competent evidence
was independently developed by the Receiving Party.”

 

5.                  Effective Date. This Amendment shall become effective on the
date on which Bacterin and ROS each duly executes a counterpart of this
Amendment.

 

6.                  Expenses. Bacterin agrees to pay on demand all expenses of
ROS (including, without limitation, the fees and out-of-pocket expenses of
Covington & Burling LLP, counsel to ROS, and of local counsel, if any, who may
be retained by or on behalf of ROS) incurred in connection with the negotiation,
preparation, execution and delivery of this Amendment.

 

7.                  No Implied Amendment or Waiver. Except as expressly set
forth in this Amendment, this Amendment shall not, by implication or otherwise,
limit, impair, constitute a waiver of or otherwise affect any rights or remedies
of Bacterin or ROS under the Royalty Agreement or the other Loan Documents, or
alter, modify, amend or in any way affect any of the terms, obligations or
covenants contained in the Royalty Agreement or the other Loan Documents, all of
which shall continue in full force and effect. Nothing in this Amendment shall
be construed to imply any willingness on the part of either Bacterin or ROS to
agree to or grant any similar or future amendment, consent or waiver of any of
the terms and conditions of the Royalty Agreement or the other Loan Documents.

 

8.                  Counterparts; Governing Law. This Amendment may be executed
in any number of counterparts and by different parties hereto on separate
counterparts, each of such when so executed and delivered shall be an original,
but all of such counterparts shall together constitute but one and the same
agreement. Delivery of an executed counterpart of a signature page of this
Amendment by fax transmission or other electronic mail transmission (e.g., “pdf”
or “tif”) shall be effective as delivery of a manually executed counterpart of
this Amendment. THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE INTERNAL LAWS OF THE STATE OF NEW YORK (INCLUDING FOR SUCH PURPOSE
SECTIONS 5-1401 AND 5-1402 OF THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW
YORK).

 



-2-

 

 

[Remainder of Page Intentionally Left Blank]

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective officers thereunto duly authorized as of the day and year
first above written.

 

 



 

BACTERIN INTERNATIONAL, INC.

 

      By: /s/ John P. Gandolfo                                   Name:  John P.
Gandolfo   Title:    Chief Financial Officer           ROS Acquisition Offshore
LP   By ROS Acquisition Offshore GP Ltd.,   its General Partner   By OrbiMed
Advisors LLC,   its investment manager       By: /s/ Samuel D. Isaly
                                  Name:  Samuel D. Isaly   Title:    Managing
Member

 

 



Signature Page to First Amendment to Royalty Agreement



 



 

 

